Nap ton, J.,

delivered the opinion of the Court.

This was an action of trover, brought by plaintiff, to recover the possession of certain slaves, mentioned in the declaration.
Upon the trial, the defendant offered in evidence a deed from one Elijah Partlow, purporting to convey certain slaves’ to Mary E. White, his daughter, and wife of the defendant; and also certain other slaves to two other children, Martha Ann Partlow and James Partlow — which deed was signed by said Elijah Partlow, and attested by W. L. White and Thomas Moore. The defendant being himself one of the subscribing witnesses, offered to prove, and did prove, that the other witness, Moore, lived in Texas, and then offered to prove the execution of the *217deed by Martha Aim Partlow, one of the donees in the same deed. To this objections were made, but the court admitted said Martha Ann to be examined, and this is the only error assigned.
A party possessing a community of interest in the subject-matter, is, nevertheless, competent, unless the record of the judgment would be evidence for or against him. (2 Starkie’s Ev., 781.) Thus, one seaman may be a witness for another in any suit respecting the same voyage, for although interested in the question, he is not interested in the event of the suit. (Hoyt vs. Wildfire, 3 Johns. Rep., 518.) As the verdict in the present case would be inadmissible, either for or against the witness, she being neither a party or privy, we are of opinion that the Circuit Court properly admitted the evidence.
Judgment affirmed.